Mikoll, J.
(concurring in part and dissenting in part). We respectfully dissent from that portion of the majority’s statement which would reinstate the first cause of action against the Sheriff’s Department. The issue before this court is whether the alleged negligence of the Sheriff’s Department constituted acts or omissions perpetrated in the Sheriff’s official capacity. We conclude that plaintiff’s allegations of the Sheriff’s negligence arise from the Sheriff’s official capacity as keeper of the jail, a duty imposed upon him by law.
The duties of a Sheriff are enunciated in County Law § 650 (1), which states as follows: “The sheriff shall perform the duties prescribed by law as an officer of the court and conservator of the peace within the county. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors or the county legislature.” Correction Law § 500-c imposes a duty on the Sheriff for the custody and control of prisoners in the county jail. The statute requires that the *1029Sheriff receive and safely keep every person lawfully committed to his custody pursuant to law.
In contrast to the situation in Dixon v Seymour (62 AD2d 444), the Sheriff’s duty here to maintain the jail premises is a duty imposed by statute and is therefore an official duty. It does not emanate from a general duty of care incumbent on all citizens as was the situation in Dixon. Since the Sheriff’s alleged negligence in all three causes of action asserted against him occurred in the performance of his official duties, Special Term properly dismissed plaintiff’s entire complaint against him as time barred.
The order should be affirmed.